DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mito et al. (US 10,553,983) hereafter Mito in view of Koga et al. (US 2014/0193999) hereafter Koga.
Regarding claim 1, Mito discloses a housing part 1, comprising: a base section 20 (B, see annotated fig.) having a pair of oppositely disposed flat sides (S1, S2, see annotated fig.); a pair of housing sections 10, 30 each extending 
    PNG
    media_image1.png
    273
    470
    media_image1.png
    Greyscale
away from one of the pair of oppositely disposed flat sides; and a plurality of fibers (column 2, line 26-27) disposed in the base section and the housing sections.
Mito does not disclose a main fiber orientation of the fibers in each of the housing sections is oriented away from the base section.
Koga discloses a plurality of fibers (column 2, line 26-27) disposed in the base section and the housing sections (see fig. 2). 
Examiner also took official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a main fiber orientation of the fibers in each of the housing sections is oriented away from the base section in order to have better reinforcement and have better strength so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Mito (as modified by Koga) discloses the base section and the housing sections are injection-molded from a plastic material, the fibers are disposed within the plastic material. 
Regarding claim 3, Mito (as modified by Koga) discloses the main fiber orientation in each of the housing sections is a mean value of an orientation of the fibers in the respective housing section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main fiber orientation in each of the housing sections is a mean value of an orientation of the fibers in the respective housing section in order to have better reinforcement and have better strength so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Mito (as modified by Koga) discloses all the claimed limitations except for the main fiber orientations in the housing sections are each at a different angle to the base section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main fiber orientations in the housing sections are each at a different angle to the base section in order to have better reinforcement and have better strength so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 5, Mito (as modified by Koga) discloses the housing sections are different sizes and include a smaller housing section and a larger housing section.
Regarding claim 6, Mito (as modified by Koga) discloses all the claimed limitations except for the main fiber orientation in the smaller housing section is more inclined relative to the base section that the main fiber orientation in the larger housing section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main fiber orientation in the smaller housing section is more inclined relative to the base section that the main fiber orientation in the larger housing section so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Mito (as modified by Koga) discloses all the claimed limitations except for a main fiber orientation of the fibers in the base section is transverse to the main fiber orientation of the fibers in at least one of the housing sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a main fiber orientation of the fibers in the base section is transverse to the main fiber orientation of the fibers in at least one of the housing sections, so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Mito (as modified by Koga) discloses the housing part is elongate and a longest main dimension of the base section is parallel to a longest main dimension of the housing part.
Regarding claim 10, Mito (as modified by Koga) discloses
the base section is formed by a base plate having a plurality of apertures for a plurality of electrical contact elements, see fig. 2B.
Regarding claim 11, Mito (as modified by Koga) discloses one of the housing sections forms a mating face of the housing part.
Regarding claim 12, Mito (as modified by Koga) discloses one of the housing sections has a rib (see fig. 3A).
Regarding claim 13, (Mito as modified by) Koga discloses the rib 4 has a convex region and a concave region in a rib cross section parallel to the flat sides of the base section (see fig. 1B and 2).
Regarding claim 14, (Mito as modified by) Koga discloses the rib 14 has a thicker rib segment and a thinner rib segment (see fig. 1B and 2).
Regarding claim 15, (Mito as modified by) Koga discloses the thicker rib segment and the thinner rib segment each have a base in the base section (see fig. 1B and 2).
Regarding claim 16, (Mito as modified by) Koga discloses the rib has a sequence of a plurality of thicker rib segments and a plurality of thinner rib segments (see fig. 1B and 2).
Regarding claim 17, (Mito as modified by) Koga discloses the thicker rib segments and the thinner rib segments are arranged adjacently and parallel to the flat sides of the base section (see fig. 1B and 2).
Regarding claim 18, Mito discloses an electrical connector, comprising: a housing part 1 including a base section B (see annotated fig. above) having a pair of oppositely disposed flat sides S1, S2 (see annotated fig. above), a pair of housing sections 10, 30 each extending away from one of the pair of oppositely disposed flat sides, and a plurality of fibers (column 2, line 26-27) disposed in the base section and the housing sections; and an electrical contact element (terminal are press fitted into the corresponding holes 25, see fig. 2B and column 2, lines 64-65) disposed in the base section.
Mito does not disclose a main fiber orientation of the fibers in each of the housing sections is oriented away from the base section.
Koga discloses a plurality of fibers (column 2, line 26-27) disposed in the base section and the housing sections (see fig. 2). 
Examiner also took official notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a main fiber orientation of the fibers in each of the housing sections is oriented away from the base section in order to have better reinforcement and have better strength so as to avoid the bending of  the housing upon connecting and removing the mating connectors to the housing and have better and consistant electrical connection there in between and, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record does not disclose or teach the housing part comprises an outer surface of a housing part extending perpendicular to a longest main dimension of the housing part has a sprue point as required in combination with other limitations of this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831